Citation Nr: 0120574	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  95-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension to include 
heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from February 1951 to February 
1954.

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia for the purpose of implementing a December 
1998 order of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter referred to as the 
Court).  In that order, the Court granted a Joint Motion for 
remand as to the issue currently on appeal.  The case was 
returned to the Board in May 2001, and is now ready for 
further appellate review.  

It is noted in passing that when this matter was last before 
the Board, the veteran was represented by a private attorney.  
In November 1999, however, the private attorney withdrew as 
counsel to the veteran.  Thereafter, a service organization, 
Disabled American Veterans, was appointed to represent the 
veteran in his claim for benefits.  

In June 2001, the veteran submitted additional evidence to 
the Board.  Although the veteran waived initial review of 
that evidence by the RO, in light of the fact that the Board 
must remand the case to the RO for other matters, that 
evidence must also be referred to the RO.  


REMAND

The fundamental question at issue is the etiology of the 
veteran's hypertension and heart disease.  In pursuit of the 
answer to that question, the Board's June 1999 remand had 
requested that the veteran undergo a VA cardiology 
examination.  It was requested that the VA examiner review 
the medical evidence of record, and provide an opinion as to 
whether it is at least as likely than not that the veteran 
had Strep throat or any other respiratory disorder during 
service.  It was also requested that the examiner provide an 
opinion as to whether it is at least as likely than not that 
the veteran's currently diagnosed heart disorder to include 
hypertension is etiologically related to service; and if not, 
to render a medical opinion as to the most likely etiology of 
the disease.  

Although the veteran was afforded a VA cardiology examination 
in February 2000, the report of that examination failed to 
respond to each of the specific questions posed in the 
Board's June 1999 remand.  The examiner did diagnose organic 
heart disease in the veteran and stated that its etiology was 
valvular.  The examiner did not, however, render an opinion 
regarding whether the veteran may have had Strep throat or 
any other respiratory disorder during service, and also did 
not render an opinion regarding whether the veteran's 
hypertension could be etiologically related to service.  The 
Board is restrained by Court precedent from proceeding 
without the RO having followed all of the Board's own 
directives.  38 C.F.R. § 19.31 (2000); Stegall v. West, 11 
Vet. App. 268 (1998).  Consequently, the Board is compelled 
to remand the matter for additional information from the 
examiner who has previously examined the veteran, or if that 
examiner is not available, an additional examination 
consistent with the directives posed in the Board's prior 
remand.

Further, in the report of the requested February 2000 
cardiology examination, the examiner specifically stated that 
in 1997, the veteran had undergone repeat cardiovascular 
surgery at the Richmond VA Medical Center (VAMC) for a 
"heart aneurysm."  The examiner noted that the records of 
that operation were not immediately available.  It appears, 
however, that there was contained in the claims file a 
medical record of a September 1997 VAMC hospitalization 
report documenting surgery repair of an aortic aneurysm.  
This discrepancy in the record, and whether the February 2000 
examiner had the full benefit of the review of the veteran's 
claims file is again inconsistent with the directives of the 
Board in its 1999 remand.  

Finally, it is noted that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, essentially eliminating a prior prohibition 
against VA's assistance to a veteran in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In view of the foregoing, the Board finds that additional 
assistance to include an additional medical opinion is 
required in order to obtain, to the extent possible, a well-
reasoned assessment of the probability that the veteran's 
heart disease to include hypertension was caused by any 
events or occurrences from service.  

This case is therefore REMANDED for the following:

1.  The veteran should be afforded the 
opportunity to submit any additional 
evidence, which may support his 
contentions that his currently diagnosed 
hypertension to include heart disease is 
related to service.  Any evidence 
received from the veteran should be made 
part of the claims folder.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO also should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims since service, particularly 
medical reports from Dr. R.R.H. and the 
VA Medical Center at Richmond, Virginia.  
After any necessary authorization for 
release of medical information is secured 
from the veteran, the RO should attempt 
to obtain copies of those treatment 
records identified by the veteran.  All 
attempts made should be documented in the 
veteran's claims folder..

4.  Thereafter, the RO should arrange for 
a review of the February 2000 cardiology 
examination report by the examiner who 
conducted the February 2000 examination, 
pursuant to the Board's June 1999 remand.  
The examiner should be asked to address 
the questions and issues pointed out to 
be deficiencies herein, and provide all 
of the opinions that were requested in 
the June 1999 remand.  The examiner 
should be asked to state whether the 
complete claims file has now been 
reviewed, including the report of the 
1997 surgery for "a heart aneurysm."  

If the physician who conducted the 
February 2000 examination is not 
available or is unable or unwilling to 
provide the requested opinions, the 
veteran should be scheduled for a second 
cardiology examination in order to 
determine the current nature and extent 
and probable etiology of his hypertension 
to include heart disease.  In a 
comprehensive report, and after review of 
the veteran's history, complaints, and 
pertinent data from the claims folder, 
the examiner should comment on the 
following questions:  

(a) Upon reviewing the medical evidence 
of record, to the extent possible, 
provide an opinion as to whether it is at 
least as likely than not that the veteran 
had Strep throat or any other respiratory 
disorder during service.  If the evidence 
fails to support findings indicative of 
Strep throat or any other respiratory 
disorder, please so state.  

(b) Based upon the medical evidence of 
record, provide an opinion as to whether 
it is at least as likely than not that 
the veteran's currently diagnosed heart 
disorder to include hypertension is 
etiologically related to service.  If 
not, please render a medical opinion as 
to the most likely etiology of the 
disease.  

All reasons for any conclusions reached 
should be discussed and the veteran's 
claims folder must be made available to 
the examiner for review, with specific 
reference to the May 1997 opinion of 
R.R.H., M.D. contained in the claims 
file.  

5.  The RO should then review the 
veteran's claim and should adjudicate the 
issue of entitlement to service 
connection for hypertension to include 
heart disease.  All pertinent law, 
regulations and Court decisions should be 
considered.  If the veteran's claim 
remains in a denied status, he and his 
attorney should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
requisite time to respond should be 
allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


